COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 EFRAIN CALLEROS, JR.,                         '
                                                              No. 08-13-00022-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                           County Court at Law No 1
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20100C11327)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 12, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rafael Salas, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 12, 2013.

       IT IS SO ORDERED this 15th day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.